996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nicholas WEST, Plaintiff-Appellant,v.A BLACK MALE SERGEANT;  a black female Corporal;  a whitemale Corporal with blond hair and blue eyes;  a white femaleCorporal with brown hair and brown eyes;  a white femalenurse with curly brownish hair;  a white plump female nursewith long wavy tawny hair;  Laura Hagan;  Kathy Seafert;Mrs. Taylor;  Mrs. Smith;  Mrs.  Tobin; Lieutenant Holley;Marilyn Nash;  Mr. Peterson;  Mr. Muir;  Bruce Johnson;Lieutenant Hanke;  Lieutenant Wilson;  Dr. Sohr;  Dr.Bagley;  Mike;  Mr. Mayes;  Kevin;  Linda;  Jane;  Mr. SmithII;  Pat Conroy, Warden;  Chief of Security;  Bishop L.Robinson;  Melvin A. Steinberg;  William Donald Schaeffer;J. Joseph Curran, Jr.;  Richard B. Rosenblatt;  Steven G.Hildenbrend, Asst. Atty. Gen.;  Joan L. Bossman;  Susan L.Howe;  Richard Thornburgh;  Harold C. Christensen;  Fred E.Jordan, Jr.;  Elmanus Herndon, Defendants-Appellees.
No. 93-6379.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 28, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-92-280-MJG)
Nicholas West, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Nicholas West appeals the district court's orders granting summary judgment to five of the Defendants in his action brought under 42 U.S.C. § 1983 (1988) and denying his motion for pretrial discovery.  Generally, this Court would lack jurisdiction because these orders did not represent a final judgment.  However, the district court entered a final appealable order before consideration of this appeal, so we find that the doctrine of cumulative finality applies.   Equipment Finance Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th Cir. 1992).


2
Our review of the record discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  West v. Black Male Sergeant, No. CA-92-280- MJG (D. Md. Mar. 4 and Mar. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED